DETAILED ACTION
The action is responsive to the amendment filed on 11/17/2022. Claims 1-18, 22 and 23 are pending in the case. Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 11-14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Jordan et al. (US 20150077502 A1, hereinafter Jordan).

As to claim 1, Laska discloses a mobile apparatus comprising: 
at least one memory configured to store software instructions ("The client device 504, typically, includes… memory 706," Laska column 21 lines 32-33); and 
at least one processor configured to execute the software instructions to perform operations ("The client device 504, typically, includes one or more processing units (CPUs) 702," Laska column 21 lines 32-34) comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44); 
 determining whether the operation comprises a predetermined condition ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); 
causing, based on determining that the operation comprises the predetermined condition an event detection position to be set with respect to the surveillance image according to the operation ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).
However Laska does not appear to explicitly disclose a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image.
Jordan teaches a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image (“The RPI may include an in-video interface that enables the user to control the endpoint device by interacting with the live video feed. For example, when the user touches, taps, clicks, or otherwise selects a point in the live video feed, the endpoint may change a mechanical pan or tilt, or digital pan or tilt, or both, such that the point selected by the user is centered in the live video feed. The user may also adjust an optical or digital zoom, or both, of the live video feed. For example, a user may adjust an optical and/or digital zoom by pinching together or spreading apart two or more fingers on the surface of a touch sensitive display of the PED. As another example, the user may control all or some of a mechanical or digital pan, tilt, or zoom of the live video feed by pressing and dragging a finger on the surface of the display to specify a diagonal or other dimension of a zoom region. After a period of time or upon releasing his or her finger, the endpoint may mechanically or digitally pan, tilt, or zoom to match a dimension of the zoom region to a dimension of the live video feed, and/or to match a center of the zoom region to a center of the live video feed. In one embodiment, a user may zoom out to a default zoom (which may be fully zoomed out) by performing a double-tap in the live video feed, or by double-clicking or right-clicking a mouse cursor within the live video feed,” Jordan paragraph 0085, can zoom into digital video and then digitally pan the zoomed in video (i.e., scrolling a range that is smaller than the overall surveillance image)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow panning a camera feed via a touch gesture on the feed as taught by Jordan. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 2, Laska as modified by Jordan further discloses the mobile apparatus as claimed in claim 1, wherein the operation comprises moving a finger in a line on the touch screen display ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska paragraph 0161; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska paragraph 0174, dragging in a line input).

As to claim 5, Laska as modified by Jordan further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at a predetermined location ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,"  Laska column 26 lines 63-67, column 27 line 1; "FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B," Laska column 30 lines 25-28, 32-39, drag touch input in either the picture settings view or make zone view (i.e., in different locations) to enable zooming or creating a motion zone via drag input).

As to claim 6, Laska as modified by Jordan further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at predetermined locations in a predetermined order ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,"  Laska column 26 lines 63-67, column 27 line 1; "FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B," Laska column 30 lines 25-28, 32-39, opening the camera control view or make zone view first with a tap (i.e., either an order of touching the make view button or the camera control button) to enable either drag input to zoom or drag input to create a motion detection zone).

As to claim 7, Laska discloses a method executed by a computer comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44);
determining whether the operation comprises a predetermined condition ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set);
causing, based on determining that the operation comprises the predetermined, an event detection position to be set with respect to the surveillance image according to the operation ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed). 
However Laska does not appear to explicitly disclose a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image.
Jordan teaches a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image (“The RPI may include an in-video interface that enables the user to control the endpoint device by interacting with the live video feed. For example, when the user touches, taps, clicks, or otherwise selects a point in the live video feed, the endpoint may change a mechanical pan or tilt, or digital pan or tilt, or both, such that the point selected by the user is centered in the live video feed. The user may also adjust an optical or digital zoom, or both, of the live video feed. For example, a user may adjust an optical and/or digital zoom by pinching together or spreading apart two or more fingers on the surface of a touch sensitive display of the PED. As another example, the user may control all or some of a mechanical or digital pan, tilt, or zoom of the live video feed by pressing and dragging a finger on the surface of the display to specify a diagonal or other dimension of a zoom region. After a period of time or upon releasing his or her finger, the endpoint may mechanically or digitally pan, tilt, or zoom to match a dimension of the zoom region to a dimension of the live video feed, and/or to match a center of the zoom region to a center of the live video feed. In one embodiment, a user may zoom out to a default zoom (which may be fully zoomed out) by performing a double-tap in the live video feed, or by double-clicking or right-clicking a mouse cursor within the live video feed,” Jordan paragraph 0085, can zoom into digital video and then digitally pan the zoomed in video (i.e., scrolling a range that is smaller than the overall surveillance image)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Laska to allow panning a camera feed via a touch gesture on the feed as taught by Jordan. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 8, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 13, Lasky discloses a non-transitory computer-readable medium that stores a program that, when executed by a computer, causes the computer to perform operations, comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44); 
causing, based on determining that the operation comprises the predetermined condition, an event detection position to be set according to the first operation and with respect to the surveillance image ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).
However Laska does not appear to explicitly disclose a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image.
Jordan teaches a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image, the rang being smaller than the surveillance image (“The RPI may include an in-video interface that enables the user to control the endpoint device by interacting with the live video feed. For example, when the user touches, taps, clicks, or otherwise selects a point in the live video feed, the endpoint may change a mechanical pan or tilt, or digital pan or tilt, or both, such that the point selected by the user is centered in the live video feed. The user may also adjust an optical or digital zoom, or both, of the live video feed. For example, a user may adjust an optical and/or digital zoom by pinching together or spreading apart two or more fingers on the surface of a touch sensitive display of the PED. As another example, the user may control all or some of a mechanical or digital pan, tilt, or zoom of the live video feed by pressing and dragging a finger on the surface of the display to specify a diagonal or other dimension of a zoom region. After a period of time or upon releasing his or her finger, the endpoint may mechanically or digitally pan, tilt, or zoom to match a dimension of the zoom region to a dimension of the live video feed, and/or to match a center of the zoom region to a center of the live video feed. In one embodiment, a user may zoom out to a default zoom (which may be fully zoomed out) by performing a double-tap in the live video feed, or by double-clicking or right-clicking a mouse cursor within the live video feed,” Jordan paragraph 0085, can zoom into digital video and then digitally pan the zoomed in video (i.e., scrolling a range that is smaller than the overall surveillance image)).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of Laska to allow panning a camera feed via a touch gesture on the feed as taught by Jordan. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 14, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 22, Laska further discloses the mobile apparatus as claimed in claim 1 wherein the surveillance image includes a first range and a second range, the first range is different from the second range ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1, the video feed can be zoomed from a first range to a second range),
wherein the touch screen display displays a range of a part of the surveillance image in case that the predetermined condition has not been detected ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1, video feed is displayed while not in the “make zone” view), and
wherein the operation, in a case that it is determined that the operation does not comprise the predetermined condition, causes the display to change according to the operation by changing the range from the first range to the second range ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).

As to claim 23, Laska as modified by Jordan further discloses the mobile apparatus according to claim 1, wherein the change in the display of the surveillance image includes scrolling the range of the display of the surveillance image by digital processing (“The RPI may include an in-video interface that enables the user to control the endpoint device by interacting with the live video feed. For example, when the user touches, taps, clicks, or otherwise selects a point in the live video feed, the endpoint may change a mechanical pan or tilt, or digital pan or tilt, or both, such that the point selected by the user is centered in the live video feed. The user may also adjust an optical or digital zoom, or both, of the live video feed. For example, a user may adjust an optical and/or digital zoom by pinching together or spreading apart two or more fingers on the surface of a touch sensitive display of the PED. As another example, the user may control all or some of a mechanical or digital pan, tilt, or zoom of the live video feed by pressing and dragging a finger on the surface of the display to specify a diagonal or other dimension of a zoom region. After a period of time or upon releasing his or her finger, the endpoint may mechanically or digitally pan, tilt, or zoom to match a dimension of the zoom region to a dimension of the live video feed, and/or to match a center of the zoom region to a center of the live video feed. In one embodiment, a user may zoom out to a default zoom (which may be fully zoomed out) by performing a double-tap in the live video feed, or by double-clicking or right-clicking a mouse cursor within the live video feed,” Jordan paragraph 0085, zooming and scrolling can be digital (i.e., performed by digital processing)).


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Jordan et al. (US 20150077502 A1, hereinafter Jordan) in further view of Systrom et al. (US 20140078172 A1, hereinafter Systrom).

As to claim 3, Laska as modified by Jordan further discloses the mobile apparatus as claimed in claim 1, wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("In response to detecting the first user input, the client device performs (1012) a local software-based zoom on a portion of the video feed according to the first user input. FIG. 9S, for example, shows the client device 504 displaying a zoomed-in portion of the video feed in response to detecting the pinch-in gesture (i.e., the first user input) on the touch screen 906 in FIG. 9R," Laska paragraph 0203).
However neither Laska nor Jordan appear to explicitly disclose a limitation wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set.
Systrom teaches a limitation wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("Once a mask is selected, the user interacts with the device and the image processing software using gestures, adjusting the position and shape of the mask using touchscreen gestures, including... pinching or spreading multiple fingers to resize the mask, etc," Systrom paragraph 0045).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a pinch gesture to change the size of Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection zones thus allowing finer grained control over event detection and thus resulting in greater utility for the user.

As to claim 9, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Jordan et al. (US 20150077502 A1, hereinafter Jordan) in further view of Systrom et al. (US 20140078172 A1, hereinafter Systrom) in further view of Dunn et al. (US 20140267112 A1, hereinafter Dunn).

As to claim 4, Laska as modified by Jordan discloses the mobile apparatus as claimed in claim 1, however neither Laska nor Jordan appear to explicitly disclose a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display.
Systrom teaches a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("FIG. 5E illustrates an example gesture used to tilt the mask. Specifically, the user puts two fingers on the touchscreen. The touchscreen interface detects the positions of the two fingers, and reorients the bar-shaped mask based on the finger positions and the current orientation of the mask, making the mask appear to follow the movements of the fingers. In the example shown, the user moves her upper finger in the direction of the top arrow and the lower finger in the direction of the lower arrow; thus, the mask appears to tilt approximately 45.degree. from its original horizontal position," Systrom paragraph 0047).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to rotate Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection zones thus allowing finer grained control over event detection and thus resulting in greater utility for the user.
However neither Laska nor Jordan nor Systrom appear to explicitly disclose a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change.
Dunn teaches a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("The rotational gesture illustrated in FIG. 11 may be associated with one or more actions that may change the size, shape, type, number or other characteristics of the objects displayed in the display 302," Dunn paragraph 0068; "In accordance with some embodiments, a rotational gesture may cause an interface of the display 302 to change and rotate one or more objects in a predetermined direction," Dunn paragraph 0069; "interface 304d may be displayed on the display 302 of the control panel 300. The interface 304d may be a view from a camera (e.g., a security camera). The camera may provide a view illustrating a particular object, room, or other location," Dunn paragraph 0063, using a rotation gesture to rotate an object where the object can include a camera feed).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to a rotate a camera feed as taught by Dunn. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 10, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. As to the arguments concerning 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100020221 A1 to Tupman et al. discloses a camera interface in a portable handheld electronic device where a camera image can be digitally zoomed and panned.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171